Mr. Justice Magruder delivered the opinion of the court; Upon looking into the record, we find that the amount involved is less than $1000.00; and the record contains no certificate of importance. In a case of this character, where the amount involved is less than $1000.00, the judgment of the Appellate Court, in the absence of a certificate of importance, is final, and the writ of error 'must be dismissed. (Jordan v. Moore, 128 Ill. 56; Moore v. Sweeney, 128 id. 204). The amount involved in this litigation is clearly to be measured by the amount .of the claim of the plaintiffs in error, as stated in their petition, and not by the value of the property sold at the sale, which is sought to be set aside. If both claims of the plaintiffs in error, described in their petition, be added together, they amount to only $665.71. As the amount claimed is less than $1000.00, this court has no jurisdiction to review the decision of the Appellate Court. The statute has madeathe decision of the Appellate Court final in such cases. (Walker v. Malin, 94 Ill. 596; Piper v. Jacobson, 98 id. 389; Akin v. Cassiday, 105 id. 22; Aultman v. Weir, 134 id. 137; Farwell v. Becker, 129 id. 261). Accordingly, the writ of error is dismissed. Writ dismissed.